OPINION
CADENA, Chief Justice.
Defendant, Arturo Garcia, Jr., d/b/a Garcia Music and Vending, appeals from a judgment rendered against him in favor of plaintiff, Alfredo Santos, Jr., in which plaintiff sought to recover certain property allegedly converted by defendant. In addition, plaintiff sought recovery of damages.
The judgment provides that plaintiff recover from defendant “the property listed in Plaintiff’s Exhibit ‘B’ of Plaintiff’s Original Petition upon Plaintiff presenting a written proof of ownership.” In addition, the judgment provides for recovery of $1,400.00 in damages by plaintiff.
On its face the judgment declares that the right of plaintiff to a return of the property will be effective only upon the happening of a future event or contingency, the occurrence of which is wholly uncertain. Such a judgment is not final for the purpose of appeal. Jordan v. Burbach, 330 S.W.2d 249 (Tex.Civ.App.—El Paso 1959, writ ref’d n. r. e.); Abell v. Abell, 246 S.W.2d 248 (Tex.Civ.App.—Amarillo 1952, no writ).
The appeal is dismissed.